DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-28 are presented for examination.
EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.1	Authorization for this examiner’s amendment was given in a telephone interview with Thomas J. Osborne, Jr. (Reg. No. 39,796) on 07/01/2022.
3.2	The application is amended as follow:

Claim 1.	(Currently Amended). A device adapted to locate a location within a hidden structural component, the device comprising: 
a locating member extending from a proximal end and extending along a generally curved path coplanar to a vertical axis of the device and extending away from the vertical axis to a terminal end of the locating member; and 
an indicator key coupled to the locating member comprising a post and a head coupled to the post, the head comprising an arcuate shape having a radius extending from a center point to a perimeter of the arcuate shape of the head, wherein the terminal end of the locating member and the center point of the indicator key head have a generally coextensive relationship and the radius of the indicator key head extends beyond the terminal end of the locating member to extend beyond an edge of the structural member when the terminal end of the locating member is disposed adjacent to the hidden structural component in use. 
Claim 21. 	(Currently Amended) A method for locating a location within a hidden structural component
providing a device to locate a location within a hidden structural component comprising a locating member extending from a proximal end and extending along a generally curved path coplanar to a vertical axis of the device and extending away from the vertical axis to a terminal end of the locating member; and 
an indicator key coupled to the locating member comprising a post and a head coupled to the post, the head comprising an arcuate shape having a radius extending from a center point to a perimeter of the arcuate shape of the head, wherein the terminal end of the locating member and the center point of the indicator key head have a generally coextensive relationship and the radius of the indicator key head extends beyond the terminal end of the locating member to extend beyond an edge of the structural member when the terminal end of the locating member is disposed adjacent to the hidden structural component in use;
creating, using the device, an access hole generally perpendicular to a surface, near an edge of the hidden structural component; 
inserting the locating member into the access hole; extending the indicator key; 
rotating the device in a direction until it stops; and 
marking the location of the hidden structural member using an outer edge of the indicator key head. 
Allowable Subject Matter
4.	Claims 1-28 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
5.1	While Tweedie (USPG_PUB No. 20110025293) discloses a ----device for locating structural stud members beneath a surface such as a shingled roof. The device includes a support block for receiving a probe member, the probe member extending from the support block at a selected arc of curvature terminating at a point spaced apart from the support block.; and Maresca (U.S. Patent No.4,329,783) teaches a hand tool, for locating and measuring the location of inaccessible rafters and studs from the outside of a roof or wall, has a tubular guide fixedly mounted at an angle to the base plate; neither of these references taken either alone or in combination with the prior art of record discloses a device adapted to locate a location within a hidden structural component that includes “an indicator key coupled to the locating member comprising a post and a head coupled to the post, the head comprising an arcuate shape having a radius extending from a center point to a perimeter of the arcuate shape of the head, wherein the terminal end of the locating member and the center point of the indicator key head have a generally coextensive relationship and the radius of the indicator key head extends beyond the terminal end of the locating member to extend beyond an edge of the structural member when the terminal end of the locating member is disposed adjacent to the hidden structural component in use”, as specifically shown in the claims; in combination with the remaining elements and features of the instant invention, it is for these reasons that the applicant’s invention defines over the prior art of record.
5.2	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        July 1, 2022